Title: From George Washington to Captain John David Woelpper, 24 June 1778
From: Washington, George
To: Woelpper, John David


                    
                        Sir
                        Head Quarters—Hopewell Township [N.J.]June 24—1778
                    
                    I recd your letter of the 22 Inst. and have written Count Pulaski or the officer commanding in his absence to pay a proper attention to  the behavior of his soldiers—to have the offence enquired into, and punished—and to prevent all such abuse of good order and subordination in future. I am Sir &c.
                    
                        Go. Washington
                    
                